Citation Nr: 1205055	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a temporary total disability evaluation based on convalescence following cervical spine surgery in June 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1992 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, denying, among other issues, the claim currently on appeal.  

In March 2010, the Veteran failed to appear at a scheduled video conference hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).  

In May 2011, the Board remanded this claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The surgery for which the Veteran seeks convalescence was provided in June 2002.

2.  In November 2005, the Veteran submitted a claim for entitlement to convalescence following the June 2002 surgery.

3.  There is no competent evidence that convalescence was warranted for the June 2002 surgery during the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability evaluation based on convalescence following cervical spine surgery in June 2002 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 3.401(h)(2), 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, addresses VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim for benefits.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The RO provided pre-adjudication VCAA notice by letter, dated in January 2006.  The Board finds that the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice).  Additionally, it must be noted that based upon the Veteran's statements and the evidence he has submitted to substantiate the claim, it is clear that he as actual knowledge of the evidence necessary to substantiate the claim (that he required convalescence following the 2002 surgery).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran has submitted the necessary evidence to consider the claim.  VA did not obtain any evidence, as the evidence is sufficient to determine whether entitlement to this benefit is warranted.  VA did not provide the Veteran with an examination; however, one was not needed, as the Veteran provided medical evidence.

In May 2011, the Board remanded the claim for additional development and adjudicative action.  Specifically, the Board requested that the RO address the Veteran's claim on the merits, as opposed to denying based solely on when the Veteran filed the claim.  The Board could not find a provision in the statutes, Code of Federal Regulations, and the M21-MR as to a claim for a temporary total evaluation having to be filed within one year of the applicable period in question.  The RO readjudicated the claim in August 2011.  The Board finds there was substantial compliance with the remand instructions.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Analysis

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b)(2).  

As stated in the May 2011 remand, the provisions of 38 C.F.R. § 3.401(h)(2) state that the effective date for claims for a temporary total rating based on need for convalescence is date of entrance into hospital, after discharge from hospitalization (regular or release to non-bed care).  

Claims for temporary total disability ratings are in essence claims for higher ratings for a temporary or limited period, not to exceed the time limits set forth at 38 C.F.R. § 4.30.  The effective date for the award of an increased disability rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the effective date is receipt of claim.

Here, private treatment records show the Veteran's service-connected cervical spine disorder required surgical intervention in June 2002.  He was discharged from the hospital on June 14, 2002.  Even accepting that the Veteran had a period of convalescence following the June 2002 surgery, the evidence does not establish a basis to grant the claim.  The Veteran did not file his claim for convalescence until November 2005-approximately three years after the surgery.  There is no competent evidence within one year of the November 2005 claim, here November 2004 (which would be the earliest that the claim could be granted) that showed the Veteran required convalescence for the June 2002 surgery.  Thus, the evidence does not support a finding of convalescence in as early as November 2004 for the June 2002 surgery, and the claim is denied.

The Board is aware that the Veteran claimed he did not file his claim earlier because he was unaware of the provisions of 38 C.F.R. § 4.30.  VA benefits are created by statute, as implemented by regulation, and "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations."  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85, (1947)).  This does not provide a basis to grant the claim.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a temporary total disability evaluation based on convalescence following cervical spine surgery in June 2002 is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


